[DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT           FILED
                         ________________________ U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                No. 11-10304                   AUGUST 24, 2011
                            Non-Argument Calendar                JOHN LEY
                          ________________________                CLERK


                  D.C. Docket No. 3:10-cr-00130-MMH-TEM-1

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

IAN SEAN GORDON,

                                                             Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                (August 24, 2011)

Before HULL, PRYOR and FAY, Circuit Judges.

PER CURIAM:

      Paul Shorstein, appointed counsel for Ian Sean Gordon in this direct

criminal appeal, has filed a motion to withdraw from further representation of the
appellant, because counsel believes that the appeal is without merit. Counsel has

filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18

L.Ed.2d 493 (1967).

      Our independent review of the record reveals that counsel’s assessment of

the relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguably meritorious issues of merit, counsel’s motion to

withdraw is GRANTED, and Gordon’s conviction and sentence are AFFIRMED.




                                         2